 196DECISIONS OF NATIONAL,LABOR RELATIONS BOARDPACIFIC COASTSHIPBUILDERS AND SHIP REPAIRERS1andINTERNA-TIONAL ASSOCIATION OF MACHINISTS, AFLANDERSON & CHRISTOFANI 2andSHIPWRIGHTS,JOINERS, BOATBUILDERS& MARINE MILLMEN,STAGERIGGERS,LOCAL No. 1149, ET AL.MARTINOLICH SHIPREPAIRC0311PANYandUNITEDSTEELWORKERS OFAMERICA LOCAL No. 1304, CIO.Cases Nos. 20-RC-1275, 20-RC-1327, and 20-RC-1354.February 20,1952Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-t ional Labor Relations Act, consolidated hearings were held beforeBenjamin B. Law, hearing officer.The hearing officer's rulings madeat the hearings are free from prejudicial error and are hereby affirmed.The Employers' 3 request for oral argument and leave to file a replybrief is denied, inasmuch as the record and the briefs, in our opinion,adequately present the issues and the positions of the parties.Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe National Labor Relations Act .42.The following labor organizations claim to represent employeesof certain of the Employers : International Association of Machinists,AFL, herein referred to as IAM; San Francisco Bay Area Locals Nos.1149 and 3116; Stockton Local No. 266; Portland.-Local No. 1020;Tacoma Locals Nos. 470 and 1136; ; Bellingham Local No. 2071;Everett Local No. 562; Seattle Locals Nos. 1272 and 1184, of theUnited Brotherhood of Carpenters and Joiners of America, AFL,herein collectively referred to as Carpenters; 6 and United Steel-'There are 54 L'niployeis named inthe petitionas amendedin Case No 20-RC-1275.See Appendix A (1) and (2)The names of 3 Employers were deletedfrom the petitionbecame they (1o notemploy naaelunasts or operate primarily an "uptown"machine shop.See Appendix A (2) (h) and (c)2Theie are R9Emploveis named in thepetitionas amendedin Case No 20-RC-1327See Appendix B (1) and (2)The namesof 6 Employers were deletedfrom thepetitionlieuause they no longeaengage in marine repair orconstruction, do not employ carpenters,ofopaaate primarilyan "uptown"machine shopSee Appendix B (2) and (c).See tootnote16 foi a description of the Emplojersincludedwithin the unitsAs nehereinafter find a inultiemployer unit appropriate,and asthe totality of theupetationof the Employers involvedwarrants our asserting jurisdiction,we need notdeterminewhether ornot we would assert jurisdictionover each Employer individually.4 a ondale DairyGo , et at,92 NLRB 89.6At the hearing,Local No 1136 movedto be addedto the listof Petitionersin Case No.20-RC-1327BecauseLocal No. 1136was not then in compliance,the hearing officerreserved ruling for the BoaadAs we are administrativelyadvised thatLocalNo. 1136has met the filing requirementsof the Act, the motionis herebygranted1The namesof the Carpenters' Locals appear asamended at the hearinc.98 NLRB No. 35. PACIFIC COAST SHIPBUILDERS AND SHIP REPAIRERS197workers of America, Local 1304, CIO, herein referred to as CIO.'3.Questions affecting commerce existconcerningthe representa-tionof employees of the Employers, within the-meaningof Section,9(c) (1) and Section 2 (6) and (7) of the Act.'4.The appropriate units :The IAM contends that all inside and outside machinists, tool anddiemakers, machinist helpers and apprentices employed by Em-ployers party to the coast-wide multiemployer agreements constitutean appropriate unit .9The Carpenters claims that all shipwrights,joiners, boatbuilders,marine millmen,woodcaulkers,theirhelpersand apprentices,stage riggers, marinewaysmen, dockmen (San Fran-cisco), dock riggers(Seattle),and scalers(assignedfull time to dockwork) employed by Employers party to the coast-wide multiemployeragreements constitute an appropriate unit.19The Employers opposethe requested units on the grounds that the integrated character ofshipyard operations,;; the asserted lack of craft characteristics of theclassifications sought, and the history of bargaining on an over-allunit basis preclude craft severance.In Case No. 20-RC-135'4, the Employer and the CIO, over theopposition of the IAM, favor a unit of machinists confined to theemployees of the Employer involved in that case.7TheIntervenorsare Shipyard and Mai incShop LaborersUnion, Local 886;Interna-tional HodCarriers,Building and CommonLaborers Union of America,herein referred to asLaborers,InternationalBrotherhoodof Boilermakers,Iron Shipbuilders and Helpers ofAmerica, and its affiliatedLocal Unions Nos 104, 541, 568, 72. 6, 9,39, 681,513, 749, and92 herein feferied to as Boilermakers;and ShipscalersUnion Local No 589The Inter-venors did not advance unit claimsbut confinedthemselvesto clailfymig the unit requestsof the IAM and CarpentersWood CaulkersLocal No 554, UnitedBrotherhood of Carpenters and Joiners of America,AFL, also intervened but laterin the hearing i equestedthat itsinteivention be withdrawn.The requestis hereby granted8The TAMand the Cal penters would includein theunit all machinists and carpentersemployed atAlbina Engineand MachineWorks,Incorporated,GundersonBrothers Engi-heering Corporation,Northwest Marine Iron Works,and willamctte-lron and Steel Com-pany, all -located in the Portland, Oregon, areaTheseEmployers would exclude themachinists and cai'penteis engagedin noumarineworkand alle,e acontractbar as tononniarme machinistsThe operationsof these Employersinclude general machine of"uptown" work as well asniaiine repair and constructionItappearsthat certainmachinistsemployed by the Employeis are occupied all or mostof their time on marinetasks,while thecarpenters are so occupiedmost of their timeThe machinistsemployedon "uptown"work arecovered by shop workagreementsbetween these Employers andthe Portland Metal TradesCouncil expiring in April 1952while themachinists and thecarpenters on marine work are under the ship repair and construction master agreements.Under these circumstances,we find the current agreements a bar to these proceedings as tononmarine machinistsat these shipyardswith respectto the carpenters and machinistsof these Employers working all or most of their time on marine tasks, however, questionsconcerning representation exist which we shall determine hereinafter8As indicatedat thehearing,the IAMdoesnot seek theinclusion of machinist riggersor cranemen:also,there are no tool and die makers in the employ of the Employers. TheIAM does not claim the machinists under contracts held by the CIO at SanFranciscoEast Bayshipyards-10The Carpenters'unit requestappears as amended at the heatingSeveralalternativepositions werepresented by the Carpenters of whichthe minimum embiaces shipwrights,joiners,and boatbuilders1iThe Laborersalso opposesthe unitsrequested for this reason998660-i ol. 98-53--14 198DECISIONSOF NATIONALLABOR RELATIONS BOARDScope of the UnitInBryant's Marina, Inc.,12the Board dismissed the petitiolis filedby the IAM and the Carpenters for single-employer craft units inthe Seattleareabecause the units soughtwerenot coextensive in scopewith the establishedcoast-wide multiemployer unit.Accordingly,in the instant proceedings, the IAM and the Carpenters have soughtto include in the multiemployer unit all shipyards on the PacificCoast 13 signatory to themastership repair or new constructionagreements.Events since the May 1950 hearing inBryant's Marinaafford no basis for disturbing the Board's earlier unit determination.The IAM and the Carpenters did not participate in the 1950 or 1951joint bargaining conferences or sign the 1950 master agreements,14but persisted in virtually unsuccessful attempts to obtain individualagreements from single shipyards party to the master agreements.In view of the absence of factors which would compel recognitionof single employer bargaining as to one or which would compelrecognition of single-employer bargaining as to one or more Em-ployers,15 the Board reaffirms its previous finding that the employeesinvolved herein except for those in Case No. 20-RC-1354 are mostappropriately represented on the established coast-wide multiem-ployer unit basis 16-Case No. 20-RC-1354The IAM contends that Martinolich Ship Repair Company is partof the existing coast-wide multiemployer unit; the CIO and Martino-lich argue that as a shipyard now on the east side of San FranciscoBay, Martinolich falls within the prevalent area pattern of single-11 92 NLRB 718;Resnell BoatWorks,93 NLRB 16. In theBryant'sMarinacase thehistory of bargaining was on a coast-wide multiemployer basis as set forth.13 Shipyards in the Los Angeles and San Diego areas are not covered by the masteragreements.14 In 1951,the formerly separate ship repair and new construction agreements wereconsolidated into one agreement which had not been signed by the parties as of thetime of the hearing herein.11CL,e. g. Weber Showcase f Fixture Co., Inc.,96 NLRB 358.16 In Case No. 20-RC-1275,the scope of the multiemployer unit embraces 48 Employerslisted in Appendix A (1) excluding Martinolich Ship Repair Company, considered sepa-rately hereinafter.Two Employers listed in Appendix A (2) (a) were deleted from thepetition at the hearing because they have not signed the master agreements.In CaseNo. 20-RC-1327, the unit encompasses 58 Employers listed in Appendix B (1). SixteenEmployers listed in Appendix(B) (2) were deleted from the petition at the hearingbecause they have not signed the master agreements.Both units together involve a total of 64 sepal ate Employers,ofwhich number 59were represented at the 1950 or 1951 coast-wide bargaining conferences and executedthe master agreements resulting therefrom.Five of the Employers-Bellingham Ship-yards Co, Adolph Cummings,d/b/a Cummings Boat Co., Duwamish Shipyard, Inc.,Kasulin-Cole ShipbuildingCorp.,Inc., Triple A Machine Shop, Inc.,-were not representedat the 1950 or 1951 joint conferences but executed the 1950 master agreement.Neitherthe Unions nor these Employers object to inclusion in the.multlemployer units.We shalltherefore include them. PACIFIC COAST SHIPBUILDERS AND SHIP REPAIRERS199employer machinistunits.In 194617 Martinolich withdrew fromthe association which hadrepresentedit at the coast-widebargainingconferences,but signed the 1947, 1949, and 1950 shiprepair masteragreements.Until January 1951, when Martinolich commencedmoving itsoperationsfrom the San Francisco side to theEast Bay,itsmachinistswere obtained from the IAM.18 In April 1951, whenthe move to the East Bay was completed, the CIO filed a representa-tion petition followed by an agreement with Martinolich for a consentelection.1eThe Board has recognized the distinctive bargaining history ofEast Bay shipyards by permitting a single-employer machinists unitas an exception to the prevailing shipyard bargaining pattern on amultiemployer over-all unit basis.Thus inUnited EngineeringCompany 20the Board found appropriate a unit confined to machin-ists at the East Bay shipyard of the employer party to the masteragreements, stating "we will not disturb the bargaining pattern thathas functioned successfully for at least 10 years and which has pro-duced harmonious labor relations."Now, as then, the Board believesthat the established bargaining pattern of single-employer units asto machinists in East Bay shipyards should not be altered.Accord-ingly, we find that the unit hereinafter found appropriate in CaseNo. 20-RC-1354 21 includes those employees who work out of theEmployer's Oakland, California, shipyard .22Composition of the UnitAs indicated above, the IAM seeks a unit of machinists, their helpersand apprentices, while the Carpentersseeks a unitof shipwrights,joiners, boatbuilders, and millmen, their helpers and apprentices,together with certain allegedly related classifications.The total num-ber of production and maintenance employees in the employ of thevarious shipyards at the time of the hearing23was in excessof 7,000,17In MartiriolrocliShipbuildingGo., 73 NLRB 1304,decided in19413, theBoard rejectedthe CIO's claim to a single-employer unit as to machinists and found that the historyof bargaining in the San Francisco area establishedthatMartinolich,then on the SanFrancisco side of the bay, was partof the multiemployerunit under the master agreements.18Only 2 of the Employer's 13 machinists transferred to the East Bay location.10On appealby the IAM,the Board on May 25 reversed the Regional Director's rulingsevering Case No. 20-RC-1354 from Case No. 20-RC-1275 and consolidated Case No.20-RC-1354 with the instant proceedings,thereby staying the consent election.2073 NLRB 1310 (1947).See alsoGraham Ship RepairCo., 63 NLRB 842;Moore DryDock Company,81 NLRB 1108.21As the issues involved as to Martinolich were fully litigated in these proceedings,we shall dispose of these issues.Accordingly,the motionsof Martinolichand the CIO tosever Case No. 20-RC-1354 from these proceedings are hereby denied21As to theMartinolich employees sought by the Carpenters,however, we find thatthey are appropriatelyrepresented on the established coast-wide,multiemployer unit basisconsistentwith the East Bayr'pattein of baigaining tinder the master agreements.,"A number of the Employerscontemplateda substantial increase in employment result-ing from defense contracts 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith 800 to 1,000 employees in the unit claimed by the Carpenters andan approximately equal number in the unit claimed by the I AM.More than 40 percent of the employees in the machinist and carpenterclassifications are found in 8 large sliil)yards.The large shipyards convert and repair vessels of all types, utilizingpiers, clrydocks, cranes, marine ways, and various shops includingmill, joiner, and machine shops.Some yards have no drydockingfacilities but specialize in dockside repairs such as voyage repairs andannual inspection.The smaller yards with limited facilities specializein the construction and repair of fishing vessels, pleasure craft, steeland wooden barges; tow boats, and wooden hulls. Several yards,carry on nonmarine or "uptown"' inachiue work either at the same orseparate locations.A number of administrative and supervisory levels exist in the Dirgeyards with a general superintendent ill charge of production underwhom are assistant superintendents for machinery, steel construction,and carpentry.The shipyard trades, including machinists and carpen-ters, are supervised by their own foremen, who in turn report to theirrespective assistant superintendents.When assigned to work ingroups or gangs of six or more employees of the same trade, a separateleadmah ]leads each trade group subject to the supervision of a quarter-man where several groups are involved on the same operation.Whenwork assignments require a mixed complement of trades in the samegang, the leadnian'is drawn from the classification.which predominateson the job.Supervision over the classifications included in the mixedtrade group remains with the foreman of each of the respective tradesthough routine instructions as to the nature of the work involved maybe given by the foreman or leadman of the dominant trade.Coordi-nate supervision is exercised by a ship superintendent who maintainsprogress in accordance with job specifications on the assignments ofthe different groups simultaneously at work. , In the small yards asingle superintendent or the owner himself is commonly in immediatecharge of ship work with separate foremen and leadmen over thedifferent trades as the level of production and employment dictates.Machinists repair and install ship engines and moving equipment,fabricate. and install metal parts such as shafts, stuffing boxes, andrudders made in the machine shop.The usual machine shop equip-ment includes lathes, shapers, milling machines, boring mill, and drillpresses.In most yards, machinists work both on ship and in the shop ;in a few establishments a separate group of inside machinists workexclusively in the shop. Inside machinists in some instances aredivided into those who do precision work with machine tools and thosewho specialize in dismantling motors and valves.Occasionally, forthe convenience of shop operations, carpenters, welders, or boiler- PACIFIC COAST SHIPBUILDERS AND SHIP REPAIRERS201makers perform tasks in the machine shop, and machinists utilize thefacilities of the carpenter or. boilermaker shops.Carpenters'' are classified as shipwrights who do wood decking,framing and flooring, and building launching ways; as joiners, whoconstruct and,repair furniture and fabricate and install wood and com-position bulkheads; as millmen, who work in' the carpenter shop usingsuch machinery as planers, band saws, and shapers to fabricate woodenparts for later installation; and as boatbuilders who construct andrepair wooden boat hulls and deck houses and who possess over-allcarpenter skills.Carpenters use such tools as hamiuers, saws, chisels,drills, top haul, adz, dividers, and planes.In most yards, machinistsand carpenters spend more than 75 percent of their working time out-side the shops.The master agreements provide that an apprentice training programto supply skilled "craftsmen" may be established by mutual agreementbetween Employers and,,Xnions.Apprenticeship agreements com-plying with State apprenticeship standards and embodying 3- to 4-year periods of job training and instruction exist with respect to ma-chinists and carpenters at certain San Francisco, Portland, and PugetSound shipyards.At the time of the hearing, few apprentices wereactually undergoing training under the apprenticeship programs.Typical Shipyard Operations Involving Machinists and CarpentersThe principal work in the removal and repair of propeller shaftsis that of machinists working under a machinist leadinan.While thestaging for the job is being built by stage riggers, boilermaker rig-gers,25 or shipwrights, as the case may be, machinists remove the ropeguard about the propeller with the assistance of a burner.Meanwhilepipefitters and electricians remove lines and cable in the way of theshafts.Machinists then remove the coupling bolts between the tailand intermediate shafts and loosen the propeller from the tail shaft.With the aid of machinists, riggers draw the shafts into the shaftalley where an electrician and a burner examine the shaft by an elec-trical process.If bearings are replaced, shipwrights remove thelignum vitae or hardwood andtake measurements for replacement ofblocks made in the shop.The actual fitting of wooden bearings inthe stern tube is performed by shipwrights and finished to precisionby machinists.In the annual inspection of lifeboats and davits involving approxi-mately 22 lifeboats to each ship, different trade groups work on the°_AJob nomenclature vanes from yard to yard.In some.for example,shipwrights, lon-ers. boatbuilders,and nhaiine millmen are called carpenters.25The boilermaker nigger is furnished by the Boilermakers Union as distinguished fromthe stage rigger furnished by the Caipenters. finless otherwise specified,the term"rigger"n, u,ed herein applies to boilermaker rigger. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame boats at the same time under separate leadmen but with eachtrade adhering to specific work lines.Thus sheet metal workersremove the air tanks, riggers remove the gear (in some yards ship-wrights remove the metal tanks and gear), machinists open the en-gines on motor-driven boats, and shipwrights remove and replacewooden parts.In restoring laid-up vessels, plywood crews' quarters are convertedto fireproof materials.This operation may involve 40 rooms to becompleted in 15 days during which all groups work together underseparate leadmen with the coordinate supervision of a ship superin-tendent.Pipefitters remove plumbing fixtures and place them in re-ceptacles, and riggers and cranemen move them to the dock. Simi-larly electricians remove fixtures, joiners detach built-in furniturefrom the bulkheads, and laborers' or joiners remove loose furniture.The bulkheads are then dismantled by laborers or by joiners if thepanels of the bulkheads are to be saved.Boilermakers then scale thecorroded steel structure and painters prime and paint all bare spots.Electricians examine cable and a boilermaker's chipper chips off theclips which hold the cable to the deck.Pipefitters rough in piping tothe new locations assisted by a combination burner and welder.Theedges of the hole in the deck caused by the removal of pipe are beveledby a chipper; a shipfitter makes a small insert plate to fit the hole;and the welder "welds up" the insert.Meanwhile joiners fit thegrounds to the new bulkheads, ceilings, and linings.A burner, work-ing with the joiners, cuts the sheet metal to desired lengths or, if aburner is not immediately available, joiners use hack saws to cut themetal.After cutting holes for fixtures and plumbing as indicated by elec-trician and pipefitter, joiners install the marinite bulkhead panels (insome yards sheet metal workers install metal-faced paneling).Ceil-ings are erected and screwed to the frame by joiners; metal doors areslung up on the ship by riggers and hung by joiners (in some yardssheet metal workers install metal doors).Portable furniture is car-ried to the rooms by laborers or joiners' helpers or sometimes joiners.Building a wooden tuna clipper is a typical small vessel construc-tion job which involves 35 to 50 men for 8 to 10 months.During thefirst 2 months the work is principally on the hull, and requires from12 to 50 shipwrights at various stages with no other trades appearingexcept for occasional inspection of work progress.At this timeboilermakers and machinists are fabricating parts in the shops forlater installation.In the mold loft loftsmen and shipwrights work-ing from plans make templates on most items of construction.Mean-while the major timbers are hauled to the yard and hoisted onto theways by the crane operator. Shipwrights construct the keel blocks PACIFIC COAST SHIPBUILDERS AND SHIP-REPAIRERS203on which the clipper is built and cut the timbers into frames, keels,engine bed, and othersections,each unit being placedin position withthe help of rigger and crane operator.Shipwrights builda ramp towardthe bow to receive theengine in-stalled on the enginebed with theaid of boilermakers,rigger, andcrane operator.When workon liningthe side of the vesselhas pro-gressed,the crane operatorstartsloading steel for the boilermakerswho construct tanks on board ship.Concurrently, shipwrights fitbeams and put down hatch coamings, pipefitters lay pipe, and boiler-makers weld lead sleeves installed by shipwrights and pipefitters.Then the pumps, compressors, and auxiliary engines are placed in theship by the crane operator and rigger and bolted and connected bymachinists and pipefitters.In installing the tail shaft, shipwrights bore a temporary hole inthe shaft log and machinists follow up with a boring bar to finish thehole to the correct dimensions.The shipwrights then place the sternbearing and stuffing box while the machinists check for proper align-ment.The tail shaft made in the machine shop is brought by therigger and crane operator.and maneuvered through, the log shaft holeto position as checked by machinists.The propeller is fitted and se-cured by machinists who line up the intermediate shaft and bearingwith the aid of shims made by shipwrights (wood) or boilermakers.(metal).If the engine shims are mounted on a steel base, machinists,bore holes for hanger bolts; if on a wooden-base, shipwrights bore theholes.The deck house is built by shipwrights and welders; crews' quarters,wheel house, and chartroom are constructed principally, by ship-wrights.Fishing racks are, installed by shipwrights and boilermakers,.and cargo handling gear is lined up by machinists with the aid ofshipwrights who bore holes through the deck to the operating stationfor the chain drive and fasten the winch as the machinists direct..they are assisted by shipwrights, pipefitters, and electricians.Simi-larly in installing the engine controls, the machinistforeman requests,of the carpenter foreman that a 'shipwright be assigned to the ma--chinists to hang brackets or cut holes to receive shafts and sprockets.as the work proceeds.The machinists hold the shaft sections until-the shipwrights bore the holes and enter the lags.The Employers oppose craft severance on the ground that theiroperationsinvolve too great a degree of integration, overlapping, andinterchange of work functions of the employees in the requested units.-It is true that most shipyard work entails the combinedefforts of em-ployees in two or more job categories, and that machinists and cm r- 204DECISIONS OF NATIONALLABOR RELATIONS BOARD -penters attimes engage in functions interchangeable with those ofother trades.We do not agree, however, that the degree of integra-tion is so great that the employees sought have become an integralpart of an assembly line type of operation.Rather, the record estab-lishes that in the process of working together, the machinists and car-penters-adhere-to well-defined craft lines.Their observance of dis-tinct and functionally coherent job duties is intruded upon only inspecial situations caused for the most part by local custom, borderlinejurisdictional claims, or the exigencies of job completion.The factthat employees in the proposed units perform some duties which arenot within the recognized limits of their crafts does not destroy theiridentity as separate craft groups where, as here, the substantial ma-jority of their duties are within such limits:'',And although othershipyard employees commonly Work with machinists and carpenters,there is no transfer between the various groups of employees except incertain small yards.27We are convinced, therefore, that the machinists and carpentersare engaged in performing duties traditionally associated with their-crafts and that, although their skills may be used in the productionof the end product, they remain separate groups of craft employees,whose work is neither repetitive nor synchronized with assembly-line-operations.28As to the Employers' further contention that craft:severanceisprecluded by a 10-year history of bargaining on anover-all basis, the Board has often held under the amended Act thatthis factor does not render craft units iii appropriate.29In any event,no other labor organization seeks to represent the employees soughtby the JAM and the Carpenters in an over-all unit.30Accordingly,we find that the machinists and carpenters employed by the Em-26Detroit Branch Reliance Steel Division, Detroit Steel,Corporation,90 NLRB No 62.27 In theseyards,clue to specialized operationand small workforce, the employees per-jorm_a number of functions reserved for separate trades in yards with greater facilitiesand work tortesAlso,in some smaller yards,in the interest of providing cork for exist-ing personnel,machinists or carpenters ate assigned to duties outside their normal prov-incesWe regardthese exceptional situations as without significant effect on thecomposition of the multiemplover unit considered as a whole28The Plumbing Contractors'Associationof Baltimore,Maryland.Inc, et al,93 NLRB1081.Ford dlotoi,Co, An craftEngineDtr,ision,96 NLRB 1075HudsonPulp & Pope)Corporation,=94 NLRB 1018.The Boyrcl has found both craftand production and nuuuteuanec emits appropriate in the ship repair industry.Charleston.Shipyards,Inc,97NLRB379, Todd ShipaardsCorporation, 80,N LRB 38210The I'lumlu ngContractorsAssociation of Baltimore,Maryland,Inc;, et al, supra-Contrary to the Eniplo}ers' contention,we find no basis for as,uming that a multiplicity-of bargaining agentswill disruptthe bargaining processIn any event,this contentionprovides no basis for denying craft serer rse.Calumet andHeclaConsolidated CopperCompany,86 NLRB 126 also, we findno merit in the Ernploicrs' argument that the unitsclaimed are multicraft and therefore inappropriateCfHudson Pulp & Paper Corp, supra`The Employers'motions to dismiss because of the alleged inappropriateness of the unitssought are therefore denied. PACIFIC COAST SHIPBUILDERS AND SHIP REPAIRERS2O5ployers involved herein appropriately constitute separate craftunits.8'There remains for consideration the unit placement of certain dis-puted job categories.Wood caulkers caulk seams on wooden vessels, including woodendecking on steel vessels.Employees in this ancient classification areamong the highest paid of shipyard trades and require an extensiveperiod of apprenticeship to qualify as journeymen.They work under'their own supervision independently of any department or divist©n-of the yard; in the large yards, however, they are included in thecarpenter department for administrative purposes.On occasion,.shipwrights and boatbuilders perform a limited amount of caulking.Although employed on an "as required" basis in most yards, the samecaulkers service all shipyards within an area. In our view, wood-caulkers are a highly skilled craft allied by duties, skills, and traditionto the carpenters.We shall therefore include the wood caulkers inthe carpenters' unrt.i2Stage riggers are responsible for the fabrication, erection, and le--nloval of wooden scaffolding, ladders, gangways, horses, and stoolsused by the other shipyard trades.Stage riggers as such are em-ployed only in the large San Francisco Bay yards. In other areas,the work is divided principally among boatbuilders and shipwrights,who construct the complicated' staging; riggers who, together withshipwrights,assemble and place the hanging staging; and other ship-yard trades, whoarrange simple staging as needed.Stage riggers.are included in the carpenter department, work under their own lead-men, and are supervised by their own foremen or by the carpenterforemen.Stage riggers use carpenters' hammers, saws, brace and bit,.and rule, as well as crescent and speed socket wrenches.To qualifyas a stage rigger requires more than a year's experience. Stagingmust-'coh'for'm to safety requirements as enforced by the yard's safetydirector and the State authorities.Stage riggers receive the' same-minimum rate of pay under the master agreements as the journeymen31BethlehemPacificCoast Steel Corporation.Shipbuildinglhoision.San Francisco Yard,.93 NLRB 588.Todd Shipyaid Corporation,94 NLRB 774,Chris-Craft Corporation, 94NLRB 567 The Carpenters seeks to include in their unit the three millmen employedat Colberg Boat works, which this Employer opposes on grounds of contract bar and thenonniarine character of the nulimen'swork.At the time of the hearing,this Employer'smillmen were covered by a separate agreement with Carpenters Local No 266.The recorddoes not show,however,whether the agreement is currently in effect. In any event,as the-mwllmen spend 85 percent of their time on nonmarine or "uptown"work and the collectivebargaining practice is to exclude them from the coverage of the master agreements, weshall exclude these millmen,The TAM would include in the unit but the Ennplo}er would exclude machinists employedat th'e*Oakland`machine shopmfH3'et and'"Striick Engineering CompanyThis`Employersis engaged in marine repair of oceangoing vessel, at its San Francisco shop and Oaklanddick-xspgce, In addition,it Qpe57rdt^s'aaibndiarine-machine shop in-Oakland employln ,,three machinists who work exclusively in the shopAs the machinists in question perform:nonmarine functions, we shall exclude them10Harbor Boat Building Company,1 NLRB 349. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDshipwrights.In view of their interchangeability with the carpenters,and the close similarity of their skills and functions, we are of theopinion that the stage riggers possess a community of interest withthe carpenters sufficient to warrant their inclusion in the carpenters'unit.llockmen and marine waysmen (San Francisco area), dock riggers(Seattle area), and scalers (on full-time dock work) 33 are employedin maintaining and operating floating drydocks and marine railways,including docking and undocking vessels, clearing debris, cleaningand painting vessels on the ways, and "splitting out" blocks in the wayof damage to be repaired.- In some of the large yards which havea regular drydock crew, a separate department exists under a dockmaster.In other yards where drydock facilities exist, the employeesare drawn as required from the rigger, laborer, and scaler classifica-tions.In emergency docking and in yards utilizing only marine rail-ways, all trades are called upon to provide "muscle lift."Shipwrightsrather than dockmen perform the more involved block-splitting andwedge-driving functions associated with drydocking while skilleddrydock maintenance work is assigned to machinists, pipefitters, andengineers.In general, the duties connected with the operation ofdrydocks and marine railways require little previous experience ortraining.We believe therefore that the dockmen, marine waysmen,dock riggers, and scalers, as sought'herein, constitute unskilled jobcategories essentially unrelated in interests or functions to the skilledcarpenter group.Accordingly, we shall exclude these classificationsfrom the unit.Foremen, assistant foremen, and quartermen have authority to hireand discharge, or effectively recommend hire and discharge, of em-ployees under them.Leadmen merely routinely direct the employeesin their groups.We shall therefore in agreement with the partiesexclude, as supervisors, machinist, carpenter, wood caulker, and stage.rigger foremen, assistant foremen, and quartermen, and include lead-men in the units.In view of the foregoing, and upon the entire record, we find thatthe following groups of employees of the Employers constitute unitsappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:1.All inside and outside machinists, machinist helpers 34 and ap-93The Scalers and Boilermakers oppose the inclusion of scalers and dock riggers.84 In accordancewithestablished Board,policy,those employees,whether termed helpersor scalers,who regularly spend a majority of their time assisting the machinists,and thoseemployees who similarly assist the shipwrights, joiners, and boatbuilders,are included inthe units.However, employeeswho aid thevarious shipyard classifications as required,or who spend a majority of their time in general labor duties,are excluded from the-units.CfShell Chemical Corporation,81 NLRB 965.The assistant machine shop superintendent at West Winds,Incorporated,who exercisessupervisory functions only spasmodically,is included as an employee In the machinist unit-finding above. PACIFIC COAST SHIPBUILDERS AND SHIPREPAIRERS207prentices at the shipyards of the Employers listed in Appendix A (1),including machinist leadmen, but excluding all machinists at Mar-tin;mlich Ship Repair Company, the Oakland iionm"arine machine shopof Hyet and Struck Engineering Company, the nonmarine machinistsatAlbina Engine and Machine Works, Incorporated, GundersonBrothers Engineering Company, Northwest Marine Iron Works, andGuy F. Atkinson Company, d/b/a Willamette Iron and Steel Com-pany, and all other employees, guards, watchmen, professional em-ployees, office and clerical employees, quartermen, assistant foremen,foremen, ship superintendents, and all other supervisors as defined inthe Act.2.All carpenters, shipwrights, joiners, boatbuilders, marine mill-men, and wood caulkers, their helpers and apprentices, at the ship-yards of the Employers listed in Appendix B (1), including stageriggers, but excluding the millmen employed' at Colberg Boat Works,nonmarine carpenters at Albina Engine and Machine Works, Incor-porated,GundersonBrothersEngineeringCorporation,North-west Marine Iron Works, and Guy F. Atkinson, d/b/a WillametteIron and Steel Company, dockmen, dock riggers, marine waysmen,scalers, and all other employees, guards, watchmen, professional em-ployees, office and clerical employees, quartermen, assistant foremen,foremen, ship superintendents, and all other supervisors as definedin the Act.3'3.All machinists, specialists; and machinists' helpers at the Oak-land, California, shipyard of Martinolich Ship Repair Company,includingmachinist leadmen, but excluding all other employees,guards, foremen, and all other supervisors as defined in the Act 36[Text of Direction of Elections omitted from publication in thisvolume. ][MEMBERHOUSTON took no part in the consideration of the aboveDecision and Direction of Elections.]-Appendix ACase No. 20-RC-1275(1) The following Employers were named in the amended petitionor added to the petition as amended at the hearing :The Carpenteiswould include while the Employers would exclude loftsmen.TheBoilermakers opposes the inclusion of loftsmenwho do loftingon steel vessels.It appearsthat the workof loftsmenon wooden vessels is performed by boatbuilders and shipwrightsat most yards but that at Tacoma BoaBuildingCo., Inc.,and Birchfield Boilers, Inc.,the term loftsmen is used to describethe carpenters involvedin this operation.We shalltherefore include inthe unit theloftsmen employed by these Employers.aeThe unit finding inCase No. 20-RC-1354is based upon a considerationof the record .as to Martinolich,which reveals similarity of shipyard operations in general and the func-tions of machinists in particularwith those of other yardsdescribed herein. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDSan Francisco,California,Bay AreaHenry J. Colberg,Gordon W. Colberg,W. H. Colberg and Jack Col-berg, d/b/a Colberg Boat Works(Stockton)L. K. Siversen,d/b/a Columbia Machine Works(Pier 20)F. L. Fulton and A. L. Fulton, d/b/a Fulton Shipyard(Antioch)Milton and Frank DeLano, d/b/a DeLano Bros. Co.Louis Struck and Ralph Leo Hyet, d/b/a Hyet and Struck Engineer-ing CompanyGeorge W. Kneass CompanyJ.H. Madden,Arthur E. Lewis andK. Basford,d/b/a Madden ^C.LewisMartinolich Ship Repair CompanyPacific Ship Repair, Inc.Sausalito Shipbuilding CompanyStephens Brothers,Incorporated(Stockton)Thomas A. Short, Geraldine S. Short and Samuel J.McKeeman,.d/b/a Thomas A. Short Co.ThomsonMachine Works Co.Triple A Machine Shop, Inc.AlbertH. Wagner and Clarence E. Niehaus, d/b/a Wagner&NiehausGeneral Machine ShopWestWinds, IncorporatedAlbert Irby, d/b/a Western EngineeringPortland,Oregon, AreaAlbina Engine and MachineWorks,IncorporatedGunderson Brothers Engineering CorporationNorthwest Marine Iron WorksGuy F.Atkinson Company, d/b/a Willamette Iron and Steel Com-panyTacoma, Washington, AreaBirchfield Boiler, Inc.Kasulin-Cole Shipbuilding Corp., Inc.J.M. Martinac Shipbuilding CorporationJ. S. Martinac and J. M. Martinac, d/b/a J. Al. Martinac & Son Ship-building CompanyPacific Boat Building CompanyGeorge Peterson and Marie Taurin, d/b/a Peterson Boat BuildingCompanyPuget' Sound Boat Building CorporationTacoma Boat Building Co., Inc. PACIFIC COAST SHIPBUILDERS AND SHIP REPAIRERS209Al.A. Petrich, Hervey Petrich, Allen Petrich, Martin Petrich, Jr.,James Petrich and John Petrick, d/b/a Western Boat BuildingCompanySeattle,Washington, AreaAlaska Steamship CompanyBellingham Shipyards Co.Blanchard Boat CompanyBryant's Marina, Inc.Duwamish Shipyard, Inc.Edward A. Black and J. J. Featherstone, d/b/a Commercial ShipRepair (Seattle, Tacoma, and Winslow)Fishing Vessel Owners Marine Ways, Inc.Foss Launch &-, Tug CompanySteel Enders, Inc., d/b/a Goddard Marine Electric CompanyTony Jensen, d/b/a Jensen Motor Boat CompanyJohnson Manufacturing CompanyLake Union Drydock CompanyA. W. Copp, d/b/a Northwest Ship Repair CompanyPacific Fishermen, Inc.Robert H. Prothero, d/b/a Prothero Boat CompanyPuget Sound Bridge & Dredging CompanySeattle Shipbuilding & Drydocking Corp.Shain Manufacturing CompanyTodd Shipyards Corporation (Seattle Division)(2)The names of the following Employers were deleted from thepetition because(a) they have not sighed the master agreements :Dravis Engineering CompanyN. C. Marine(b) they do not employ machinists:Violet Beck and William Beck, d/b/a Dahl-Beck ElectricCompanyHoward R. Sagstad, Stanley Sagstacl and O. I). Johansen,d/b/a Sagstacl Shipyards(c) they ale primarily an uptown machine shop :Carmac Shipyards, Inc.Appendix BCase No. 20-RC-1327(1)The following Employers were named in the amended peti-tion or added to the petition as amended at the hearing: 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDSan Francisco, California, Bay AreaWalter Anderson and Alfred Cristofani, d/b/a Anderson & CristofaniHenry J. Colberg, Gordon W. Colberg, W. H. Colberg and Jack Col-berg, d/b/a Colberg Boat Works (Stockton)F. L. Fulton and A. L. Fulton, d/b/a Fulton Shipyard (Antioch)Harvey C. Godtfredsen, d/b/a Godtfredsen's Boat ShopLouis Struck and Ralph Leo Hyet, d/b/a Hyet and Struck Engineer-ing CompanyGeorge W. Kneass CompanyMartinolich Ship Repair CompanyJ.H. Madden, Arthur E. Lewis, and' K. Basford, d/b/a Madden &LewisMoore Dry Dock CompanyAnna C. Nunes, Anthony Nunes, Ernest Nunes, Bertha Basford,d/b/a Nunes Bros.Pacific Dry Dock & Repair Co.Pacific Ship Repair, Inc.Sausalito Shipbuilding CompanyStephens Brothers, Incorporated (Stockton)Lester F. Stone, d/b/a W. F. Stone & SonAlbert H. Wagner and Clarence E. Niehaus, d/b/a Wagner & Niehaus.General Machine ShopTriple A Machine Shop, Inc.Todd Shipyards Corporation (San Francisco Division)Portland, Oregon, AreaAlbina Engine and Machine Works, IncorporatedGunderson Brothers Engineering CorporationNorthwest Marine Iron WorksGuy F. Atkinson Company, d/b/a Willamette Iron and SteelCompanyTacoma, `MTashington, AreaBirchfield Boiler, Inc.Adolph Cummings, d/b/a Cummings Boat Co.Kasulin-Cole Shipbuilding Corp., Inc.J.M. Martinac Shipbuilding CorporationJ. S. Martinac and J. M. Martinac, d/b/a J. M. Martinac & Son Ship-building CompanyPacific Boat Building CompanyGeorge Peterson and Marie Taurin, d/b/a Peterson Boat BuildingCompanyPuget Sound Boat Building Corporation PACIFIC COAST SHIPBUILDERS AND SHIP REPAIRERS211.Tacoma Boat Building Co., Inc.Al.A. Petrich,Hervey Petrich,AllenPetrich,Martin Petrick, Jr.,James Petrich and John Petrich, d/b/a Western Boat BuildingCompanyTacoma Boat MartSeattle,Washington, AreaAlaska Steamship CompanyBellingham Shipyards Co: (Bellingham)Blanchard Boat CompanyBryant's Marina, Inc.Chambers & Franck Boat Co., Inc.Edward A. Black and J. J. Featherstone, d/b/a Commercial ShipRepair (Seattle, Tacoma, and Winslow)Duwamish Shipyards, Inc.Fishing Vessel Owners Marine Ways, Inc.Foss Launch & Tug CompanyGrandy Boat CompanySteel Enders, Inc., d/b/a Goddard Marine, Electric CompanyTony Jensen, d/b/a Jensen Motor Boat CompanyJohnson Manufacturing CompanyLake Union Drydock CompanyA. W. Copp, d/b/a Northwest Ship Repair CompanyPacific Fishermen, Inc.Robert H. Prothero, d/b/a Prothero Boat Company.Puget Sound Tug and Barge Co.Puget Sound Bridge & Dredging CompanyReinell Boat WorksH. R. Sagstad and S. L. Sagstad, d/b/a Sagstad ShipyardsSeattle Shipbuilding & Drydocking Corp.Finn Lepsoe and Joseph C. Glass, Jr., d/b/a Maritime ShipyardsShain Manufacturing CompanyTodd Shipyards Corporation (Seattle Division)(2)The names of the following Employers were deleted fromthe petition because(a) they have not signed the master agreements :Wm. J. Cryer & SonsDravis Engineering CompanyDraper Engineering WorksHarbor Tug & Barge Co.Hansen Boat Building Co.Hollywood, Boat&-Motor Co.Marine, View Boat Company and Marine View BoatBuilding Co.Monson Boat Co. 212DECISIONSOF NATIONALLABOR RELATIONS BOARDNelson & Hanson Boat WorksPacific Boat Sales & ServicePortage Bay Co.Skansie Shipbuilding Corp.Tacoma Marine BasinTripple & Everett Marine WaysWashington Boat CenterYoungquiest Boat Works(b) they are no longer engaged in marine repair orconstructionGlein Boat LandPleasurecraft Boat BuildersPuget Sound Marina, Inc.Black Ball Ferry Lines (operated by the State ofWashington)(c) they do not employ carpenters :Violet Beck and William Beck, d/b/a Dahl-Beck ElectricCompany(d) they are primarily an uptown machine shop :Carmac Shipyards, Inc.PAUL W. SPEER, PAUL W. SPEER, INC.andPAUL ESPARZAINTERNATIONAL HOD CARRIERS AND COII LION LABORFRS UNION OFAMERICA, LOCAL300,AFLandLos ANGELES BUILDING AND CON-STRUCTION TRADES COUNCILandPAUL ESI'ARZA.CasesNos.2.1-Ci<4-844 and21-CB--276.February 21, 19-52Decision and OrderOn June 13, 1951, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take such affirmative action as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents and the General Counsel filed exceptions to the IntermediateReport and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudical error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the cases and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications :98 NLRB No. 40.